USCA4 Appeal: 21-1768      Doc: 15         Filed: 08/31/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1768


        MORDECIA VISHEGHO PHUNGEH,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: August 19, 2022                                        Decided: August 31, 2022


        Before HARRIS and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Petition dismissed in part and denied in part by unpublished per curiam opinion.


        Mordecia Vishegho Phungeh, Petitioner Pro Se. Andrew Oliveira, Gregory A. Pennington,
        Jr., Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1768      Doc: 15         Filed: 08/31/2022     Pg: 2 of 2




        PER CURIAM:

               Mordecia Vishegho Phungeh, a native and citizen of Cameroon, petitions for review

        of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

        Immigration Judge’s (IJ) decision denying Phungeh’s application for asylum, withholding

        of removal, and protection under the Convention Against Torture. Initially, we discern no

        abuse of discretion in the IJ’s decision to deny Phungeh’s motion for a continuance. Lendo

        v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007). Next, the record belies Phungeh’s

        arguments that the IJ failed to adjudicate her withholding claim and that she was unduly

        prevented from testifying. Finally, we must dismiss Phungeh’s petition with respect to her

        ineffective assistance of counsel claim, as she did not present that claim to the Board. See

        Stewart v. U.S. I.N.S., 181 F.3d 587, 596 (4th Cir. 1999) (explaining that appellate court

        lacks jurisdiction over noncitizen’s unexhausted ineffective assistance claim).

               Accordingly, we dismiss in part and deny in part Phungeh’s petition for review. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                       PETITION DISMISSED IN PART AND DENIED IN PART




                                                     2